COPE, Judge.
The law firm of Wolpe, Leibowitz & Brotman moves to dismiss the appeal filed by Machinery Wholesalers, Inc. and Mark Fields for want of an appealable order. We grant the motion.
The law firm sued the appellant former clients for unpaid fees for legal services. The former clients filed a compulsory counterclaim for legal malpractice arising from the same representation on which the law firm is seeking to recover fees. On the counterclaim for legal malpractice, the trial court entered summary judgment in favor of the law firm, and the former clients have appealed. The main claim remains pending below.
“The dismissal of a compulsory counterclaim with prejudice is not considered a final disposition and is, thus, not appealable until a final disposition of the original cause has been obtained on the merits.” Johnson v. Allen, Knudsen, DeBoest, Edwards & Rhodes, P.A., 621 So.2d 507, 509 (Fla. 2nd DCA 1993); see also S.L.T. Warehouse Co. v. Webb, 304 So.2d 97, 100 (Fla.1974); Mermel v. Rifkin, 603 So.2d 595, 596 (Fla. 3d DCA 1992); Del Castillo v. Ralor Pharmacy, Inc., 512 So.2d 315, 320 (Fla. 3d DCA 1987).
The former clients contend that this court has held otherwise in the context of a compulsory counterclaim in a medical malpractice action. For this proposition they rely on Stein v. Feingold, 629 So.2d 998 (Fla. 3d DCA 1993). So far as the opinion in that case indicates, the question of appealability of the order disposing of the compulsory counterclaim was neither raised nor addressed.
We dismiss the appeal for want of an appealable order. Any party is free to appeal from the final judgment entered at the conclusion of the case.
Appeal dismissed.